DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 June 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary H. Drabnis on 1 March 2021.

The application has been amended as follows: 

Claim 1 has been amended from 

“A method for preparing a stabilized lithium metal powder which does not show any runaway phenomenon when in contact with N-methyl-2-pyrrolidone having a water content of less than about 200 ppm at a minimum of 15 hours storage at 50°C, the method comprising:
reacting lithium metal having less than 200 ppm of metallic contamination above 180°C in an organic, inert solvent under dispersal conditions with a passivation agent containing one or a plurality of fatty acids and/or one or a plurality of fatty acid esters according to formula I
R-COOR'    (I),
wherein R denotes C10-C29 moieties and R' stands for C1-C8 moieties, and


To read 

“A method for preparing a stabilized lithium metal powder which does not show any runaway phenomenon when in contact with N-methyl-2-pyrrolidone having a water content of less than about 200 ppm at a minimum of 15 hours storage at 50°C, the method comprising:
reacting lithium metal having less than 200 ppm of metallic contamination above 180°C in an organic, inert solvent under dispersal conditions with a passivation agent containing one or a plurality of fatty acids and/or one or a plurality of fatty acid esters according to formula I
R-COOR'    (I),
wherein R denotes C10-C29 moieties and R' stands for C1-C8 moieties, wherein the passivation agent comprises an ethylate, a propanolate, and/or a butylate, and
prelithiating an electrochemically active material with the stabilized lithium metal powder.”

Claims 4, 12, and 13 are cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Dover et al. (US 2007/0006680, hereinafter referred to as “Dover”).
Dover teaches a method of preparing a stabilized lithium metal powder by reacting battery grade lithium metal in mineral oil with oleic acid (i.e., a fatty acid where R is a C17 moiety) at a temperature of 200°C and then reacting with a fluorinating agent. Dover further teaches that oleic acid is a dispersant and other suitable dispersants used include linseed oil [0020].
Dover does not teach that the passivation agent comprises an ethylate, a propanolate, and/or a butylate. Further there was no reason found to modify Dover to meet these limitations.
At the time of filing no art was found that could be used alone or in combination with other prior art including the cited prior art which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767